             Case 2:21-mj-00028-LRL Document 4 Filed 01/19/21 Page 1 of 2 PageID# 11

INITIAL APPEARANCE MINUTES;

Time set:      2:30 pm                             Date:              1/19/21
Start Time:    2:37 pm                             Presiding Judge:   Lawrence R. Leonard. USMJ
End Time:      2:47 pm                             Courtroom Deputy: L. Woodcock
                                                   Reporter:         FTR/Zoom
Split Time    ( )                                  U.S. Attorney:    Andrew Bosse
                                                   Defense Counsel:
                                                  ( )Retained( )Court appointed( )AFPD
                                                   Interpreter:
Case Number: 2:21mi28
USAv. Jacob Hiles



 X) Deft. Present(X) custody( ) not in custody
 X) Initial Appearance ( )Indictment( )Probation Violation Petition( )Supervised Release Petition
   ( ) Criminal Information (X)Rule 5 arrest( )Rule 32 arrest( )Criminal Complaint
 X) Defendant consented to video proceedings. Order entered and filed
 X) Deft, advised of rights, charges and right to counsel
  ) Counsel desired(X) Defendant to retain: Alexander Bell
  ) Oral admonition as required by DPPA given to the prosecutor
  ) Defendant's motion to substitute counsel
  ) Order to substitute counsel executed and filed in open court
  ) Financial Affidavit filed in open Court
  ) Court( )Directed ( )Denied appointment of counsel
 X) K. Kmet                          ,AFPD present.
  ) Court directed defendant to reimburse govt. at rate of $              per month. Payments to begin and
    continue each month thereafter until paid in full.
  ) Defendant waived ( ) Removal( )Preliminary hearing (In this District only)
  ) Defendant executed Waiver of Removal Hearing( )Waiver of Identity Hearing (In this District only)
  ) Waiver of Detention Hearing (In this District only)
  ) Commitment to Another District entered and filed in open court
  )(X) Preliminary( ) Removal Hearing set for 1/22/21                      at 2:00 pm            before
     U.S. Magistrate Judge in US District Court-District of Columbia via Zoom                             .
    Preliminary Hearing               ( )Held( )Waived.( )Defendant stipulated to probable cause
  ) Court finds probable cause( )Defendant held for Grand Jury( )Defendant remanded to custody of
     U.S. Marshal for removal to charging district
     Government motion for Detention( )Government not seeking detention
     Government motion to withdraw motion for detention and set bond( )Granted                 ( )Denied
  ) Detention Hearing scheduled for                        at               before                     .
  ) Detention Hearing( )Held( )Waived in                                                               .
  ) Temporary Detention Order entered and filed ( )Detention Ordered Pending Trial
 X) Bond set at $ PR
 X) Special Conditions of Release:(See Page 2)
    Deft, remanded to custody of U. S. Marshal
    Warrant returned executed and filed in open court
    Defendant is directed to appear on                    at                             for
   ( )Arraignment( )SRVH ( )PVH( )Bench
     Trial
    ( )Norfolk( )Newport News
               Case 2:21-mj-00028-LRL Document 4 Filed 01/19/21 Page 2 of 2 PageID# 12
                                                       STANDARD CONDITIONS OF RELEASE

 1)    Defl's. travel is restricted to the State of Virginia.
 2)    Deft is directed to refrain from excessive use of alcohol.
 3)    Deft, is directed to refrain from any use or unlawful possession ofa narcotic drug and other controlled substances defined in 21 U.S.C. 802
       unless prescribed by a licensed medical practitioner.
 4)    Deft, is directed to surrender any passport to the Probation Office.
 5)    Deft, is prohibited from obtaining any passport
 6)    Defendant shall report as soon as possible, to the probation officer or supervising officer any contact with any law enforcement personnel,
       including, but not limited to, any arrest, questioning, or traffic stop.
 7)    Defendant is prohibited from possessing a firearm, destructive device, or other dangerous weapon.
 8)    Defendant shall submit to method of testing required by the probation officer or the supervising officer for determining whether the defendant
       is using a prohibited substance. Such methods may be used with random frequency and include urine testing, the wearing ofa sweat patch, a
       remote alcohol testing system, and or any form of prohibited substance screening or testing.
9)     Defendant shall participate in a program of inpatient or outpatient substance abuse therapy and counseling if deemed advisable by the
       probation officer or supervising officer.
10)    Report to the U.S. Probation Office.

                                                        SPECIAL CONDITIONS OF RELEASE

  X    Travel is restricted to: Continental U.S.
      ( ) with travel between the two for purposes of court appearances and meetings with counsel by the most direct route.

        Deft, is directed to maintain residence at_:

                                                                        is directed to serve as third-party custodian.

       Deft, is directed to seek and maintain verifiable employment as directed by the Probation Office.

       Deft, is directed to undergo substance abuse testing/treatment at the expense of the defendant as directed by the U.S. Probation Office.

       Deft, is directed to submit to electronic monitoring( )with( )without GPS( )with( )without time outs as directed by the U.S.
       Probation Office, at the expense of the defendant.

       Deft, is directed to avoid all contact with alleged victims/potential witnesses or co-conspirators:

                                                                                          _( )Co-defendants charged in the Indictment

       Deft, is prohibited from committing any offense in violation of federal, state or local law

       Deft, is directed to cooperate with their Court-appointed counsel in the preparation of their defense.

       Deft, is directed to provide any requested financial information as directed by the Probation Office.

       Deft, is prohibited from opening any new lines of credit or bank accounts without permission of the U.S. Probation Office.

        Defendant shall notify current or future employers ofcharged offense.

        Defendant shall not engage in employment in which the defendant has access to credit information or credit accounts ofothers.

        Defendant shall not have any contact with children under the age of 18 years old unless in the presence of an informed adult.

       Defendant shall not have possess or access any computer or internet, bulletin board, or chat room.

       Defendant shall comply with a specified curfew from              to           or as specified by the U.S. Probation Office.
       The defendant shall submit to mental health evaluation and treatment as directed by the U.S. Probation Office.

       The defendant shall appear for a virtual hearing with the District of Columbia Court as directed.
       The defendant is directed to stav awav from Washington DC unless necessarv for in-oerson court proceedings.
       The defendant is directed to appear at the Norfolk Federal Courthouse within 48 hours to sign his bond and meet with probation.
(X)    The defendant is directed to check in with Probation once per week as directed bv PO.
(X) The defendant directed to remove all firearms from his home while the case is pending.
